COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the Interest of E. O.

Appellate case number:    01-20-00212-CV

Trial court case number: 93697-F

Trial court:              300th District Court of Brazoria County

        This is an appeal from a final decree terminating parental rights. Appeals from orders
terminating the parent-child relationship are to be brought to final disposition within 180 days of
the date the notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a), reprinted in TEX. GOV’T
CODE, tit. 2, subtit. F app. This requirement for priority adjudication extends from the priority
given to the best interest of the child. C.f. Coleman v. Coleman, 109 S.W.3d 108, 113 (Tex. App.—
Austin 2003, no pet.). The notice of appeal in this case was filed on March 9, 2020, and thus, the
date of final disposition should be no later than September 4, 2020.
       Appellant’s brief is due on April 8, 2020. Appellant’s retained counsel has filed a motion
for extension of time to file the brief, requesting an extension until 30 days after the Texas
Governor’s State of Disaster order is lifted. Counsel further states that she has a suppressed
immune system and will have to make alternate arrangements to retrieve the reporter’s and clerk’s
records from the Brazoria County Courthouse.
       We grant the motion but extend the deadline for filing appellant’s brief until April 28,
2020. Because the reporter’s and clerk’s records have been filed in this Court, they are available
to counsel online via the attorney portal on this Court’s website.
       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower_____
                    Acting individually  Acting for the Court


Date: ___March 24, 2020____